Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 5-7, 9-16 and 19-31 are pending. Claims 2-4, 8, 17 and 18 have been cancelled.

Election/Restrictions
Applicant elected the species of SEQ ID NO: 87-91 with traverse in the reply filed on 20 February 2022 on the ground(s) that that each of the species are sufficiently related in structure and function (Applicant response dated 20 February 2022, p. 7, ¶ 2).  Applicant’s argument was found to be persuasive, and as such, SEQ ID NO: 87-91 were examined.
The election of species requirement is now withdrawn because the claims are allowable, and the non-elected species have now been considered.

Terminal Disclaimer
The terminal disclaimers filed on 16 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10,689,667, Patent No. US 9,816,106 and Patent No. US 9,139,838 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that which is cited in the Office action dated 15 April 2022 but which fails to reasonably teach, suggest or provide motivation for male tissue specific elements that exclusively suppress a protein of interest is said tissue.
Similarly, Allen et (Pub. No. US 2007/0199095) claims a method for producing seed that is inducibly sterile comprising a recombinant DNA construct and a protein and at least one miRNA recognition site recognizable by a mature miRNA that is specifically expressed in reproductive tissue of a parent plant that specifically suppresses expression of said protein (e.g., see claim 1).
However, Allen et al does not teach, suggest or provide motivation for arriving at the specific mts-siRNA elements as claimed (e.g., see sequence search results).
Moreover, while the sequences as encompasses by the claims were disclosed in the art, there is no teaching with respect to the function of these sequences and thus no motivation to arrive at the constructs and methods as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-7, 9-16 and 19-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662